                         IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE
------------------------------------------------------X
                                                      :
In re                                                 : Chapter 11
                                                      : Case No. 17-12307 (BLS)
                                      1
M & G USA Corporation, et al.                         :
                                                      : Jointly Administered
                                    Debtors.          :
                                                      : Objection Deadline: Nov. 20, 2018 at 4:00 p.m. (ET)
                                                      : Hearing Date: Scheduled only if necessary
------------------------------------------------------X

    TENTH MONTHLY APPLICATION OF BERKELEY RESEARCH GROUP, LLC FOR
      COMPENSATION FOR SERVICES RENDERED AND REIMBURSEMENT OF
        EXPENSES INCURRED AS FINANCIAL ADVISOR TO THE OFFICIAL
         COMMITTEE OF UNSECURED CREDITORS DURING THE PERIOD
             FROM AUGUST 1, 2018 THROUGH SEPTEMBER 30, 2018


    Name of Applicant:                                       Berkeley Research Group LLC (“BRG”)

    Authorized to Provide Professional Services              The Official Committee of Unsecured
    to:                                                      Creditors (the “Committee”)

    Date of Retention:                                       January 5, 2018 nunc pro tunc to November
                                                             13, 2017

    Period for which Compensation and                        August 1, 2018 through September 30, 2018
    reimbursement is sought:

    Amount of compensation sought as actual,                 $147,333.60 (80% of $184,167.00)
    reasonable and necessary:

    Amount of expense reimbursement sought as                $49.00 2
    actual, reasonable and necessary:

    This is an:      X monthly             interim            final application




1
  Debtors in these chapter 11 cases, along with the last four digits of each Debtor's federal tax identification number,
are: M & G USA Corporation (3449), M & G Resins USA, LLC (3236), M & G Polymers USA, LLC (7593), M & G
Finance Corporation (4230), M&G Waters USA, LLC (2195), Mossi & Ghisolfi International S.à r.l. (1270), M&G
Chemicals S.A. (N/A), M&G Capital S.à r.l. (7812), M & G USA Holding, LLC (3451), Chemtex International Inc.
(7695), Chemtex Far East, Ltd. (2062) and Indo American Investments, Inc. (9208).
2
 The date listed for expenses contained in Exhibit B does not necessarily reflect the date on which the expense was
actually incurred by BRG.
     The time expended for fee application preparation is approximately 8.3 hours and the
     corresponding compensation requested is $4,185.50.


     Attachment A - Prior Monthly Applications Filed:

         Application                    Requested                              Paid                    CNO
 Date Filed/        Period                                                                          Date Filed/
                                 Fees               Expenses        Fees              Expenses
 Docket No.        Covered                                                                          Docket No.
  2/6/2018      11/13/2017-                                                                          3/5/2018
                              $335,128.00            $45.00      $335,128.00           $45.00
Dkt No. 909      11/30/2017                                                                        Dkt No. 1081
 3/15/2018       12/1/2017-                                                                          4/6/2018
                              $326,611.50           $1,153.21    $326,611.50          $1,153.21
Dkt No. 1173     12/31/2017                                                                        Dkt No. 1339
 3/15/2018        1/1/2018-                                                                          4/6/2018
                              $318,787.00            $829.99     $318,787.00           $829.99
Dkt No. 1174      1/31/2018                                                                        Dkt No. 1341
  4/2/2018        2/1/2018-                                                                         4/25/2018
                              $268,594.00           $4,551.11    $268,594.00          $4,551.11
Dkt No. 1323      2/28/2018                                                                        Dkt No. 1400
 5/29/2018        3/1/2018-                                                                         6/20/2018
                              $350,947.00           $11,502.84   $350,947.00          $11,502.84
Dkt No. 1514      3/31/2018                                                                        Dkt No. 1598
 5/30/2018        4/1/2018-                                                                         6/21/2018
                              $210,449.50             $0.00      $210,449.50            $0.00
Dkt No. 1520      4/30/2018                                                                        Dkt No. 1604
 7/12/2018        5/1/2018-                                                                          8/9/2018
                              $222,533.00            $68.24      $178,026.40           $68.24
Dkt No. 1670      5/31/2018                                                                        Dkt No. 1751
 8/23/2018        6/1/2018-                                                                         9/14/2018
                              $128,495.50             $0.00      $102,796.40            $0.00
Dkt No. 1783      6/30/2018                                                                        Dkt No. 1861
  9/7/2018        7/1/2018-                                                                         10/1/2018
                              $195,117.00            $483.92     $156,093.60           483.92
Dkt No. 1830      7/31/2018                                                                        Dkt No. 1903




                                                         2
M & G USA Corporation, et al
Berkeley Research Group, LLC
Attachment B: Fees By Professional
For the Period 8/1/2018 through 9/30/2018

Professional                  Title                 Billing Rate   Hours           Fees

C. Kearns                     Managing Director         $995.00       5.5       $5,472.50

D. Galfus                     Managing Director         $995.00      35.7      $35,521.50

M. Haverkamp                  Case Assistant            $195.00       4.9        $955.50

M. Yastrebova                 Associate                 $275.00       0.5        $137.50

R. Wright                     Managing Director         $740.00      88.8      $65,712.00

Z. Mainzer                    Managing Consultant       $430.00     177.6      $76,368.00


Total                                                              313.0    $184,167.00


Blended Rate                                                                    $588.39




Berkeley Research Group, LLC
Invoice for the 8/1/2018 - 9/30/2018 Period
M & G USA Corporation, et al
Berkeley Research Group, LLC
Attachment C: Fees By Task Code
For the Period 8/1/2018 through 9/30/2018

Task Code                                                 Hours           Fees

05. Professional Retention/ Fee Application Preparation      8.3       $4,185.50

07. Interaction/Meetings with Debtors/Counsel                1.8       $1,510.50

08. Interaction/Meetings with Creditors                      5.2       $5,046.50

10. Recovery/SubCon/Lien Analysis                          107.7      $56,457.50

11. Claim Analysis/Accounting                              113.5      $64,554.50

13. Intercompany Transactions/Balances                       2.9       $1,586.00

17. Analysis of Historical Results                           1.0        $507.50

18. Operating and Other Reports                              9.6       $5,597.50

19. Cash Flow/Cash Management Liquidity                     36.0      $22,625.00

27. Plan of Reorganization/Disclosure Statement             25.1      $20,206.00

31. Planning                                                 1.9       $1,890.50


Total                                                     313.0    $184,167.00


Blended Rate                                                           $588.39




Berkeley Research Group, LLC
Invoice for the 8/1/2018 - 9/30/2018 Period
M & G USA Corporation, et al
Berkeley Research Group, LLC
Attachment D: Expenses By Category
For the Period 8/1/2018 through 9/30/2018

Expense Category                                           Amount

07. Travel - Parking                                        $49.00


Total Expenses for the Period 8/1/2018 through 9/30/2018    $49.00




Berkeley Research Group, LLC
Invoice for the 8/1/2018 - 9/30/2018 Period
                         IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE
------------------------------------------------------X
                                                      :
In re                                                 : Chapter 11
                                                      : Case No. 17-12307 (BLS)
M & G USA Corporation, et al. 1                       :
                                                      : Jointly Administered
                                    Debtors.          :
                                                      : Objection Deadline: Nov. 20, 2018 at 4:00 p.m. (ET)
                                                      : Hearing Date: Scheduled only if necessary
------------------------------------------------------X

    TENTH MONTHLY APPLICATION OF BERKELEY RESEARCH GROUP, LLC FOR
      COMPENSATION FOR SERVICES RENDERED AND REIMBURSEMENT OF
        EXPENSES INCURRED AS FINANCIAL ADVISOR TO THE OFFICIAL
         COMMITTEE OF UNSECURED CREDITORS DURING THE PERIOD
             FROM AUGUST 1, 2018 THROUGH SEPTEMBER 30, 2018


         Berkeley Research Group, LLC (“BRG”) financial advisor to the Official Committee of

Unsecured Creditors (the “Committee”) of the above-captioned debtors and debtors-in-possession

(collectively, the “Debtors”), hereby submits its tenth monthly fee application (the “Application”)

for an order pursuant to sections 105(a), 330 and 331 chapter 11 of title 11 of the United States

Code (the “Bankruptcy Code”), Rule 2016 of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”), Rule 2016-2 of the Local Rules of Bankruptcy Practice and Procedure for

the United States Bankruptcy Court of the District of Delaware (the “Local Rules”), the Order

Authorizing Procedures for Interim Compensation and Reimbursement of Expenses of

Professionals (the “Interim Compensation Order”), entered December 1, 2017, and the United

States Trustee’s Guidelines for Reviewing Applications for Compensation and Reimbursement of



1
  Debtors in these chapter 11 cases, along with the last four digits of each Debtor's federal tax identification number,
are: M & G USA Corporation (3449), M & G Resins USA, LLC (3236), M & G Polymers USA, LLC (7593), M & G
Finance Corporation (4230), M&G Waters USA, LLC (2195), Mossi & Ghisolfi International S.à r.l. (1270), M&G
Chemicals S.A. (N/A), M&G Capital S.à r.l. (7812), M & G USA Holding, LLC (3451), Chemtex International Inc.
(7695), Chemtex Far East, Ltd. (2062) and Indo American Investments, Inc. (9208).


                                                           1
Expenses filed under 11 U.S.C. § 330, effective January 30, 1996 (the “U.S. Trustee Guidelines”)

seeking (a) the allowance of reasonable compensation for professional services rendered by BRG

to the Committee during the period August 1, 2018 through September 30, 2018 (the “Fee Period”)

and (b) reimbursement of actual and necessary charges and disbursements incurred by BRG during

the Fee Period in the rendition of required professional services on behalf of the Committee. In

support of this Application, BRG represents as follows:

                                       JURISDICTION

       1.     The United States Bankruptcy Court for the District of Delaware (the “Court”) has

jurisdiction over the Application pursuant to 28 U.S.C. §§ 157 and 1334. Venue is proper in this

district pursuant to 28 U.S.C. §§ 1408 and 1409. This is a core proceeding pursuant to 28 U.S.C.

§ 157(b)(2)(A).

       2.     The statutory bases for the relief requested herein are sections 105(a), 330, 331, and

503(b) of the Bankruptcy Code and Bankruptcy Rule 2016.

                                       BACKGROUND

       3.     On October 24, 2017, Debtor M & G Polymers USA, LLC (“M & G Polymers”)

filed a voluntary petition for relief under chapter 11 of the Bankruptcy Code and thereafter, on

October 30, 2017 (the “Petition Date”), each of the other Debtors commenced chapter 11 cases

before this Court (together with the chapter 11 case of M & G Polymers, the “Cases”). The Debtors

are authorized to continue to operate their businesses and manage their properties as debtors-in-

possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. On November 1, 2017,

the Court entered an order (Dkt. No. 61) authorizing the joint administration and procedural

consolidation of the chapter 11 cases pursuant to Bankruptcy Rule 1015(b). No trustee or examiner

has been appointed in these cases.



                                                2
        4.      On November 13, 2017 (the “Formation Date”), the Office of the United States

Trustee for the District of Delaware (the “U.S. Trustee”) appointed seven of the Debtors’

unsecured creditors to serve as members of the Committee. The Committee is presently comprised

of the following members: (i) Industrial and Commercial Bank of China Limited, (ii) UniCredit

S.p.A., (iii) Banca Monte dei Pachi di Siena S.p.A., (iv) Pepsi-Cola Advertising and Marketing,

Inc., (v) Amcor Group GmbH, (vi) United Steel Workers, and (vii) Pension Benefit Guarantee

Corporation.

        5.      On the Formation Date, the Committee selected BRG to serve as its financial

advisor. The Committee has also selected Milbank, Tweed, Hadley & McCloy LLP and Cole

Schotz P.C. (together, “Counsel”) to serve as its counsel and Delaware counsel respectively, and

Jefferies, LLC (“Jefferies”) to serve as its investment banker. On January 5, 2018, this Court

entered an order authorizing the retention of BRG as financial advisor to the Committee, nunc pro

tunc to November 13, 2017.

                                   FEE PROCEDURES ORDER

        6.      On December 1, 2017, this Court entered the Interim Compensation Order.

Pursuant to the Interim Compensation Order, no earlier than the fifth (5) day of each full calendar

month (the “Fee Filing Period”) following the month for which compensation and reimbursement

is sought (the “Compensation Period”), each Professional seeking interim compensation may file

with the Court a monthly application (each a “Monthly Fee Application”) pursuant to section 331

of the Bankruptcy Code for interim approval and allowance of compensation for services rendered

and reimbursement of expenses during the Compensation Period. Each Notice Party shall have

twenty-one (21) days after service of a Monthly Fee Application to review the Monthly Fee

Application and object thereto (the “Objection Deadline”). Upon the expiration of the Objection

Deadline: (i) if no objections have been filed, the Professional shall file a certificate of no objection
                                                   3
and the Debtors shall then be authorized to pay such Professional eighty percent (80%) of the fees

and one hundred percent (100%) of the expenses requested in the Monthly Fee Application (the

“Maximum Payment”) or (ii) if an objection to a Monthly Fee Application has been filed, the

Professional shall be entitled to eighty percent (80%) of the fees and one hundred percent (100%)

of the expenses (the “Actual Payment”) not subject to that objection.

                          SUMMARY OF SERVICES RENDERED

       7.      BRG is a global strategic advisory and expert consulting firm that provides

independent expert testimony, litigation and regulatory support, authoritative studies, strategic

advice, advisory services relating to restructuring and turnaround, due diligence, valuation, and

capital markets, and document and data analytics to major law firms, Fortune 500 corporations,

government agencies, and regulatory bodies around the world.

       8.      Since being retained by the Committee, BRG has rendered professional services to

the Committee as requested and as necessary and appropriate in furtherance of the interests of the

unsecured creditors of the Debtors’ estates. BRG respectfully submits that the professional services

that it rendered on behalf of the Committee were necessary and have directly benefited the creditor

constituents represented by the Committee and have contributed to the effective administration of

these cases.

       9.      BRG submits that the interim fees applied for herein for professional services

rendered in performing services for the Committee in this proceeding are fair and reasonable in

view of the time spent, the extent of work performed, the nature of the Debtors’ capitalization

structure and financial condition, the Debtors’ financial accounting resources and the results

obtained. BRG’s fees typically are based on the actual hours charged at BRG’s standard hourly

rates, which are in effect when the services are rendered.



                                                 4
       10.        BRG expended an aggregate of 313.0 hours, substantially all of which was

expended by the professional staff of BRG. The work involved, and thus the time expended, was

carefully assigned in light of the experience and expertise required for a particular task. A small

staff was utilized to optimize efficiencies and avoid redundant efforts. The staff of the Debtors or

their advisors has been utilized where practical and prudent.

       11.        BRG believes that there has been no duplication of services between BRG and any

other consultants or accountants to the bankruptcy estate.

       12.        BRG’s approach is to utilize senior, experienced personnel and to encourage the

Debtors to provide the staff-level support and analysis to minimize total cost. In addition, BRG’s

per diem rates for professionals of comparable experience, are at or below those of firms we

consider our competitors. We believe that the compensation in this Application is based on the

customary compensation charged by comparably skilled professionals in cases other than cases

under Title 11.

       13.        Because BRG’s core staff consists of senior professionals who performed a vast

amount of the work, time spent communicating internally and reviewing the work product of junior

associates was kept to a minimum. Additionally, because of the experience of BRG’s

professionals, in many instances only three or fewer BRG representatives attended meetings,

hearings, or conference calls or performed specific functions.

       14.        Except as set forth in the Galfus Supplemental Declaration filed on March 15, 2018,

regarding an agreement with Nathan Associates, Inc. (“Nathan”) and two former BRG employees

(Michael Dansky and Bradford Kullberg), no agreement or understanding exists between BRG

and any other person for the sharing of compensation received or to be received for services

rendered in connection with the chapter 11 cases, except for internal agreements among employees



                                                   5
of BRG regarding the sharing of revenue or compensation. Neither BRG nor any of its employees

has entered into an agreement or understanding to share compensation with any entity as described

in Bankruptcy Rule 2016.

       15.     BRG’s travel time policy is to not charge such time to a client unless productive

work is performed during the travel period. In this engagement, non-productive travel time is not

being charged to the Debtors.

       16.     BRG’s time records for the Fee Period are attached hereto as Exhibit A. These

records include daily time logs describing the time spent by each BRG professional and

administrative-level person in these cases.

       17.     BRG also maintains records of all actual and necessary out-of-pocket expenses

incurred in connection with the rendition of its professional services. An itemized schedule of

expenses within each category, including description, incurred in connection with Cases and the

amounts for which reimbursement is requested is annexed hereto as Exhibit B.

       18.     The general summary of the services rendered by BRG during the Fee Period based

on tasks and number of hours is set forth below.

             Professional Retention/ Fee Application Preparation – Task Code 05

       19.     Time charged to this task code relates to BRG’s preparation of its June and July

2018 monthly and third interim fee applications.

       20.     BRG has expended 8.3 hours on this category for a fee of $4,185.50.

                 Interaction/ Meeting with Debtors/ Counsel – Task Code 07

       21.     Time charged to this task code relates to BRG’s communications with the Debtors

regarding document requests and the DIP budget.

       22.     BRG has expended 1.8 hours on this category for a fee of $1,510.50.



                                                   6
                Interaction/ Meetings with Creditors/ Counsel – Task Code 08

        23.    Time charged to this task code relates to BRG’s interactions with the Committee,

Committee Counsel, and the investment bank to the Committee in order to advise the Committee

and develop strategies and related deliverables for a variety case matters, including the settlement

of estate claims.

        24.    BRG has expended 5.2 hours on this category for a fee of $5,046.50.

                      Recovery/ SubCon/ Lien Analysis – Task Code 10

        25.    Time charged to this task code relates to BRG’s analysis of liens, claims, and the

treatment of creditors under various proposals and development of an analysis of creditor

recoveries under various scenarios in order to advise and report to the Committee regarding these

matters and development of appropriate case strategies.

        26.    BRG has expended 107.7 hours on this category for a fee of $56,457.50.

                         Claim Analysis/ Accounting – Task Code 11

        27.    Time charged to this task code relates to BRG’s analysis of claims by Debtor, in

order to advise the Committee regarding these matters and development of appropriate case

strategies.

        28.    BRG has expended 113.5 hours on this category for a fee of $64,554.50.

                    Intercompany Transactions/ Balances – Task Code 13

        29.    Time charged to this task code relates to BRG’s analysis of intercompany claims

amongst the Debtors and non-debtor affiliate entities, including updates to an intercompany

analysis, and reporting to the Committee and Counsel thereon.

        30.    BRG has expended 2.9 hours on this category for a fee of $1,586.00.




                                                 7
                         Analysis of Historical Results – Task Code 17

       31.     This task code relates to time spent by BRG analyzing historical PET prices and

the impact thereof on the sale of the Corpus Christi facility.

       32.     BRG has expended 1.0 hours on this category for a fee of $507.50.

                         Operating and Other Reports – Task Code 18

       33.     This task code relates to time spent by BRG reviewing and analyzing the Debtors’

financial statements and monthly operating reports and reporting to the Committee thereon.

       34.     BRG has expended 9.6 hours on this category for a fee of $5,597.50.

                   Cash Flow/ Cash Management Liquidity – Task Code 19

       35.     This task code relates to time spent by BRG reviewing and analyzing the proposed

DIP extension budgets, overall case fees, and cash flows.

       36.     BRG has expended 36.0 hours on this category for a fee of $22,625.00.

                Plan of Reorganization/ Disclosure Statement – Task Code 27

       37.     This task code relates to time spent by BRG reviewing and analyzing the draft plan

of liquidation and settlements incorporated therein.

       38.     BRG has expended 25.1 hours on this category for a fee of $20,206.00.

                                    Planning – Task Code 31

       39.     This task code relates to time spent by BRG preparing work plans to avoid

duplication of efforts with other case professionals and reviewing related case developments.

       40.     BRG has expended 1.9 hours on this category for a fee of $1,890.50.

                          ACTUAL AND NECESSARY EXPENSES

       41.     BRG incurred actual out-of-pocket expenses in connection with the rendition of the

professional services to the Committee as summarized above, in the sum of $49.00.



                                                  8
        42.     Disbursements and expenses are incurred in accordance with BRG’s normal

practice of charging clients for expenses clearly related to and required by particular matters. Such

expenses were often incurred to enable BRG to devote time beyond normal office hours to matters,

which imposed extraordinary time demands. BRG has endeavored to minimize these expenses to

the fullest extent possible.

        43.     BRG’s billing rates do not include charges for photocopying, telephone and

facsimile charges, computerized research, travel expenses, “working meals,” secretarial overtime,

postage and certain other office services, because the needs of each client for such services differ.

BRG believes that it is fairest to charge each client only for the services actually used in performing

services for such client. BRG has endeavored to minimize these expenses to the fullest extent

possible.

        44.     In providing a reimbursable service such as copying or telephone, BRG does not

make a profit on that service. In charging for a particular service, BRG does not include in the

amount for which reimbursement is sought the amortization of the cost of any investment,

equipment or capital outlay. In seeking reimbursement for service which BRG justifiably

purchased or contracted for from a third party, BRG requests reimbursement only for the amount

billed to BRG by such third party vendor and paid by BRG to that vendor.

                           NOTICE AND NO PRIOR APPLICATION

        45.     Notice of this application has been given to (a) the Debtors; (b) counsel for the

Debtors; (c) the Office of the U.S. Trustee; (d) counsel to Banco Inbursa S.A., Institución De

Banca Multiple, Group Financiero Inbursa, and (e) counsel to the Committee. In light of the nature

of the relief requested herein, BRG submits that no further or other notice is required.




                                                  9
       46.     With respect to these amounts, as of the date of the Application, BRG has received

no payments, and no previous application for the relief sought herein has been made to this or any

other Court.



                         Remainder of the page left intentionally blank




                                               10
       WHEREFORE, BRG respectfully requests: (a) that it be allowed on an interim basis, (i)

fees in the amount of $184,167.00 for reasonable, actual and necessary services rendered by it on

behalf of the Committee during the Fee Period and (ii) reimbursement of $49.00 for reasonable,

actual and necessary expenses incurred during the Fee Period; (b) that the Debtors be authorized

to pay to BRG the amount of $147,382.60 which is equal to the sum of 80% of BRG’s fees and

100% of the expenses incurred during the Fee Period, and (c) and granting such other and further

relief as the Court may deem just and proper.


        10/29/2018
Dated: ___________________
       Saddle Brook, NJ                    BERKELEY RESEARCH GROUP, LLC

                                             /s/ David Galfus
                                           David Galfus
                                           Managing Director
                                           250 Pehle Avenue, Suite 301
                                           Saddle Brook, NJ 07663
                                           (201) 587-7117

                                           Financial Advisor to the Official Committee of
                                           Unsecured Creditors




                                                11
                         IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE
------------------------------------------------------X
                                                      :
In re                                                 : Chapter 11
                                                      : Case No. 17-12307 (BLS)
M & G USA Corporation, et al. 1                       :
                                                      : Jointly Administered
                                    Debtors.          :
                                                      : Objection Deadline: Nov. 20, 2018 at 4:00 p.m. (ET)
                                                      : Hearing Date: Scheduled only if necessary
------------------------------------------------------X

                                                VERIFICATION


                  David Galfus, pursuant to 28 U.S.C § 1746, declares as follows:

                  a)       I am a Managing Director at the applicant firm, Berkeley Research Group,

LLC, (“BRG”) and am authorized to submit this verification on behalf of BRG.

                  b)       I have personally performed or supervised many of the professional

services rendered by BRG as financial advisor to the Official Committee of Unsecured Creditors

(the “Committee”) and am familiar with the work performed on behalf of the Committee by the

professionals and other persons in the firm.

                  c)       I have reviewed the foregoing Application and the facts set forth therein

are true and correct to the best of my knowledge, information and belief.

                  d)       All services for which compensation is requested by BRG were

professional services performed for and on behalf of the Committee and not on behalf of any

other person.



1
  Debtors in these chapter 11 cases, along with the last four digits of each Debtor's federal tax identification number,
are: M & G USA Corporation (3449), M & G Resins USA, LLC (3236), M & G Polymers USA, LLC (7593), M & G
Finance Corporation (4230), M&G Waters USA, LLC (2195), Mossi & Ghisolfi International S.à r.l. (1270), M&G
Chemicals S.A. (N/A), M&G Capital S.à r.l. (7812), M & G USA Holding, LLC (3451), Chemtex International Inc.
(7695), Chemtex Far East, Ltd. (2062) and Indo American Investments, Inc. (9208).


                                                           1
              e)      I have reviewed the requirements of Local Rule 2016-2 and certify to the

best of my information, knowledge and belief that this application complies with Local Rule

2016-2.

              f)      I certify under penalty of perjury that the foregoing is true and correct.



Executed on    10/29/2018
                                                        /s/ David Galfus
                                                       David Galfus




                                                2
